Citation Nr: 1509320	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-00 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 29, 2008 for a disability rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1973 to June 1974.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, granted an increased rating of 50 percent for bilateral hearing loss effective from December 29, 2008, the date of receipt of an identified increased rating claim.  

On the January 2011 VA Form 9, the Veteran requested a Travel Board hearing; however, in January 2015, the Veteran withdrew the hearing request and asked to process the appeal based on the evidence of record.  38 C.F.R. § 20.704(e) (2014).
Although the issue of entitlement to service connection for tinnitus was included on the VA Form 9 (Certification of Appeal), its inclusion was merely a clerical error.  On the January 2011 VA Form 9, the Veteran specified that she was only appealing the issue of entitlement to an earlier effective date for an increased rating for bilateral hearing loss.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus, VA may waive any question of timeliness in the filing of a substantive appeal.  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.
Unlike the claimant in Percy, in this Veteran's case, VA has not "consistently treated this matter as if it was part of the timely filed Substantive Appeal."  Percy, 23 Vet. App. at 46.  Other than the January 2011 VA Form 8 and the January 2011 Appeal Certification Worksheet, which are merely administrative documents, there is no reference to a continued claim of entitlement to service connection for tinnitus subsequent to the Statement of the Case (SOC), and VA did not take any action to treat the issue as being on appeal.  38 C.F.R. § 19.35 (2014) (noting that the certification of appeals is used for administrative purposes).  The RO did not issue a Supplemental Statement of the Case or otherwise readjudicate the claim since the November 2010 SOC.  Accordingly, the facts of this case are distinguished from Percy, and the issue of entitlement to service connection for tinnitus is not in appellate status, and is not before the Board.

The issue on appeal was adjudicated by the RO as entitlement to an effective date earlier than December 29, 2008 for a 50 percent disability rating for bilateral hearing loss; however, in light of the January 2011 VA Form 9 wherein the Veteran asked that VA treatment records be considered to determine whether a rating higher than 20 percent for bilateral hearing loss is warranted earlier than December 29, 2008, the Board has reframed the issue as entitlement to an effective date earlier than December 29, 2008 for a disability rating in excess of 20 percent for bilateral hearing loss, which would include consideration of whether a 50 percent rating was warranted prior to December 29, 2008.  


FINDINGS OF FACT

1.   An unappealed August 1974 rating decision denied a rating in excess of 20 percent for bilateral hearing loss. 

2.  In May 1989, the Veteran withdrew a November 1988 claim for an increased rating for bilateral hearing loss.

3.  The VA audiology examination for hearing aid evaluation purposes on January 19, 1995 was an informal claim for an increased rating for bilateral hearing loss.

4.  At the VA audiology examination for hearing aid evaluation purposes on January 19, 1995, the Veteran's hearing was manifested by Level VI hearing acuity in the right ear and Level VIII hearing acuity in the left ear with speech recognition score of 64 percent in the right ear and speech recognition score of 48 percent in the left ear.  


CONCLUSIONS OF LAW

1.  An informal claim for an increased rating for bilateral hearing loss was received on January 19, 1995.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400(o) (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of January 19, 1995 for a 40 percent rating, and no higher, for bilateral hearing loss have been met.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. 
§ 3.400(o)(2)  (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The current appeal is for an earlier effective date for the assignment of a disability rating in excess of 20 percent for the service-connected bilateral hearing loss disability.  Earlier effective date issues are generally considered to be "downstream" issues.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).

With regard to the appeal for an earlier effective date, the Board finds that no VCAA notice is necessary because the earlier effective date issue depends exclusively on documents which are already contained in the record, and the undisputed facts of the case, namely, the date of receipt of the claim for an increased disability rating.  In this case, the earliest possible effective date has been granted, that is, the date of receipt of the informal increased rating claim on January 19, 1995.  See 38 C.F.R. § 3.157(a), (b)(1) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency); 38 C.F.R. § 3.400(o) (providing effective date as the later of date of claim for increase or date entitlement to increase arose).  No additional development could alter the evidentiary or procedural posture of this case.  The Court has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by the failure to provide VCAA notice of the laws and regulations governing effective dates if, based on the undisputed facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the claimant).

VA satisfied any duty to assist the Veteran in the development of the appeal.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).
	
Earlier Effective Date for an Increased Disability Rating for Bilateral Hearing Loss

The Veteran contends that an effective date earlier than December 29, 2008 should be assigned for a disability rating in excess of 20 percent for the service-connected bilateral hearing loss.  On the January 2011 VA Form 9, the Veteran asserts that her hearing worsened over time and that VA hearing tests should be considered to establish an earlier effective date for an increased rating in excess of 20 percent for bilateral hearing loss. 

Historically, the Veteran filed an original claim for service connection for bilateral hearing loss on June 12, 1974.  In a July 1974 rating decision, the RO, in pertinent part, granted service connection for bilateral hearing loss with a 20 percent rating effective from June 11, 1974 (the day after service separation).  The following month, audiometric results from an August 1974 VA audiology examination were submitted for consideration.  In an August 1974 rating decision, the RO determined that the additional evidence did not show that an increased rating for bilateral hearing loss was warranted.  After being provided with notice of the decision and her appellate rights, the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to the claim within the applicable one-year appeal period.  See 38 C.F.R. § 3.156(b) (2014); Jennings, 509 F.3d at 1368.  As such, the August 1974 rating decision became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 3.104 (2014). 

In November 1988, the Veteran filed a claim for an increased rating for bilateral hearing loss; however, in May 1989, she withdrew the claim prior to adjudication.  See generally 38 C.F.R. § 3.158 (2014) (regarding abandoned claims).  

As the August 1974 decision became final, the effective date for an increased rating for disability compensation in this case is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2014).  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement; however, there must first be a prior allowance or disallowance of a claim before this informal claim provision applies.

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim. If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the claim.  The Federal Circuit explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that the "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

After review of all the lay and medical evidence, the Board finds that the VA audiology examination for hearing aid evaluation purposes dated January 19, 1995 constituted the earliest informal claim for an increased disability rating for the service-connected bilateral hearing loss disability.  An informal claim was created when the Veteran sought treatment for worsening hearing symptoms of the service-connected bilateral hearing loss on January 19, 1995.  See 38 C.F.R. § 3.157(a), (b)(1) (providing VA treatment records may constitute informal claims for increase).  This was the earliest communication received after the May 1989 withdrawal of the increased rating claim for bilateral hearing loss that could be construed as a new formal or informal claim for an increased disability rating for the service-connected bilateral hearing loss disability following withdrawal of the November 1988 claim for an increased rating in May 1989.   

The Board next finds that a VA audiology examination for hearing aid evaluation purposes dated January 19, 1995 is the earliest evidence for which it is factually ascertainable that the criteria for a rating in excess of 20 percent (i.e., 40 percent) for bilateral hearing loss are met.  At the VA audiology examination performed on January 19, 1995, pure tone thresholds, in decibels, were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
75
65
50
55
LEFT
75
65
65
65

Pure tone threshold averages were 61 decibels for the right ear and 68 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 64 percent for the right ear and 48 percent for the left ear.  

When applying the January 1995 pure tone average and the speech recognition score for each ear to Table VI, the audiometric results from the January 1995 VA audiology examination reveal Level VI hearing acuity in the right ear (with a pure tone threshold average of 61 dB and speech discrimination score of 64 percent) and Level VIII hearing acuity in the left ear (with a pure tone threshold average of 68 dB and lowest speech discrimination score of 48 percent).  According to Table VII under DC 6100, a 40 percent disability rating is warranted for the level of hearing impairment demonstrated at the January 1995 VA audiology examination.  
38 C.F.R. § 4.85.  

Although the January 1995 VA audiology examination report also includes a speech recognition score of 28 percent, which would indicate a Level XI hearing acuity for the left ear and level of hearing impairment consistent with a 50 percent rating, the Board does not find that speech recognition score to be credible or reliable for the following reasons.  Unlike the right ear, the January 1995 VA audiology examiner obtained a second speech recognition score for the left ear (i.e., the speech recognition score of 48 percent), which suggests that the January 1995 VA audiology examiner did not consider the speech recognition score of 28 percent for the left ear to be an accurate reflection of speech discrimination ability for that ear.  When another VA audiologist performed auditory brainstem response testing in March 1995, she considered the results of the January 1995 VA audiology examination and only noted the left ear speech recognition score of 48 percent, which similarly indicates that this reviewing examiner considered that speech recognition score to be a more accurate reflection of the speech discrimination ability for the left ear than the speech recognition score of 28 percent.  

The 48 speech recognition score is also more consistent with the other speech recognition scores during the rating period, both before and after the January 1995 speech recognition testing, so is more consistent with the evidence as a whole.  38 C.F.R. § 4.2 (stating the responsibility of the VA adjudicator is to interpret examination reports "in the light of the whole recorded history, reconciling the various reports into a consistent picture").  Additionally, the November 1990 VA audiology examination performed approximately four years before the January 1995 VA audiology examination shows a Level II hearing acuity for the left ear, and VA audiology examinations performed from May 30, 2002 to December 19, 2008 demonstrate no more than a Level VII hearing acuity for the left ear with the lowest speech recognition score of 60 percent.  The Veteran has consistently stated that the bilateral hearing loss disability has progressively worsened over time, and has not alleged that it has fluctuated in severity over the years; therefore, the weight of the lay and medical evidence shows that the speech recognition score of 28 percent was not an accurate reflection of speech discrimination ability for the left ear at the time of the January 1995 VA audiology examination, is not credible, and is outweighed by the second speech recognition score of 48 percent noted in the January 1995 VA audiology examination report.  

The Board further notes that the weight of the evidence demonstrates a level of bilateral hearing impairment consistent with a 40 percent rating throughout the period from January 19, 1995 to December 29, 2008.  At the October 20, 2005 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
110
110+
110+
-
LEFT
110
110
110
-

Assuming that right ear hearing then demonstrated a 65 or 70 decibel loss at the 4000 Hz frequency and left ear hearing then demonstrated a 60 or 70 decibel loss at the 4000 Hz frequency (as at the October 2002 VA audiology examination and December 2008 VA audiology examination, respectively), the Board finds that pure tone threshold averages were 98+ bilaterally.  Speech audiometry revealed speech recognition ability of 60 percent for the right ear and 68 percent for the left ear.  

When applying the October 2005 (estimated) pure tone average and the speech recognition score for each ear to Table VI, the audiometric results from the October 2005 VA audiology examination reveal Level VIII hearing acuity in the right ear (with a pure tone threshold average of 98+ dB and speech discrimination score of 60 percent) and Level VII hearing acuity in the left ear (with a pure tone threshold average of 98+ dB and speech discrimination score of 68 percent).  According to Table VII under DC 6100, and resolving reasonable doubt in the Veteran's favor, a 40 percent disability rating is warranted for the level of hearing impairment demonstrated at the October 2005 VA audiology examination.  38 C.F.R. § 4.86(a).    

The May 2002 VA audiology examination shows Level VII hearing acuity in the right ear and Level VI hearing acuity in the left ear with speech recognition scores of 64 percent in the right ear and 60 percent in the left ear, which would suggest a 30 percent schedular rating for bilateral hearing loss for the period from May 30, 2002 to October 20, 2005, rather than a 40 percent rating; however, when comparing the decibel loss for the right and left ear at each of the frequencies at the January 1995 VA audiology examination to the decibel loss for the right and left ear at the May 2002 VA audiology examination, the audiometric readings show some slight worsening of hearing for the right ear at all frequencies and slight worsening of hearing for the left ear at the 1000 Hz frequency.  This evidence, which demonstrates an overall, slightly worsened hearing loss for both ears since the January 1995 VA audiology examination, considered together with the audiometric readings from the subsequent October 2005 VA audiology examination demonstrating a level of hearing impairment consistent with a 40 percent rating and the Veteran's lay assertion of progressive worsening over time, weighs against a finding that the level of hearing impairment at the time of May 2002 VA audiology examination had improved since the January 1995 VA audiology examination such that a 30 percent rating is warranted for the period from May 30, 2002 to October 20, 2005.

A rating in excess of 40 percent is not warranted from January 19, 1995 to December 29, 2008 because Level VIII hearing acuity in the right ear (with a pure tone threshold average of 69 dB and speech discrimination score of 48 percent) and Level VIII hearing acuity in the left ear (with a pure tone threshold average of 69 dB and lowest speech discrimination score of 52 percent), which is a level of hearing impairment consistent with a 50 percent schedular rating under DC 6100, is not demonstrated until the June 2009 VA audiology examination.  The weight of the evidence does not demonstrate a level of hearing impairment consistent with a 50 percent rating at any time during the entire period from January 19, 1995, to December 29, 2008.  

Based on the above, the Board finds that the evidence of record reveals that an informal claim for an increased rating for bilateral hearing loss was constructively received on January 19, 1995, and the earliest factually ascertainable date that the Veteran was entitled to a 40 percent disability rating (or any higher rating than the 20 percent disability rating assigned by the RO) is January 19, 1995, the date that the Veteran's hearing was manifested by Level VI hearing acuity in the right ear and Level VIII hearing acuity in the left ear with speech recognition score of 64 percent in the right ear and speech recognition score of 48 percent in the left ear.  The date of the claim and the date entitlement arose (i.e., date of entitlement to a 40 percent rating for bilateral hearing loss) are the same.  Furthermore, as explained above, and resolving reasonable doubt in favor of the Veteran, a 40 percent rating for bilateral hearing loss, and no higher, is warranted for the entire period from January 19, 1995 to December 29, 2008.  38 C.F.R. §§ 4.3, 4.7.  

The Board further notes that the issue on appeal could have been considered as an increased rating claim with a rating period from January 19, 1995 to December 29, 2008, rather than an appeal for an earlier effective date for a rating in excess of 20 percent for bilateral hearing loss; however, if the issue had been considered an increased rating appeal for bilateral hearing loss, the outcome would have been the same.  As would have taken place in the context of an increased rating appeal, the VA audiology examinations performed for treatment purposes were reviewed to determine the date when an informal claim for an increased rating for bilateral hearing loss was constructively received, and the earliest date prior to December 29, 2008 when it was factually ascertainable that a rating in excess of 20 percent for bilateral hearing loss was demonstrated.  Based on such review, the effective date was determined to be January 19, 1995, the date that the informal claim for an increased rating was constructively received and the date that the Veteran's hearing was manifested by Level VI hearing acuity in the right ear and Level VIII hearing acuity in the left ear with speech recognition score of 64 percent in the right ear and speech recognition score of 48 percent in the left ear.  If the appeal had been reviewed as an increased rating appeal, an effective date of January 19, 1995 would still have been awarded for a 40 percent rating for bilateral hearing loss prior to December 29, 2008; therefore, there is no prejudice to the Veteran in adjudicating the issue on appeal as an earlier effective date appeal, as opposed to an increased rating appeal. 


ORDER

An effective date of January 19, 1995 for a 40 percent rating, and no higher, for bilateral hearing loss, is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


